Appellant, a 16-year-old- youth was indicted by the Grand Jury of Madison County, charged with burglary in the third degree and grand larceny in the third degree. After adjudication of eligibility for youthful offender treatment, he pleaded not guilty to being a youthful offender. Following a Huntley hearing, the trial court ruled that the statement made by appellant to the police was made voluntarily and was admissible at the trial. Thereafter, appellant pleaded guilty to being a youthful offender and was sentenced to a reformatory term. The record developed on the Huntley hearing *664clearly establishes that appellant was fully advised of his rights and that he knowingly and intelligently waived his right to be represented by an attorney. On this -appeal, appellant does not dispute the adequacy of the warnings, but contends that his confession should not have been ruled admissible on the ground that he had been drinking, was threatened by the police and was promised leniency In exchange for a confession. The record supports the determination that the confession was voluntarily made. The issues of fact were decided adversely to appellant by the trier of the facts who had an opportunity to hear and view the witnesses and we should not disturb this determination. We have examined the remainder of appellant’s contentions and find them to be without merit. Judgment affirmed. Reynolds, J. P., Staley, Jr., Greenblott, 'Sweeney and 'Simons, JJ., concur.